NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10164

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00639-JGZ

 v.
                                                MEMORANDUM*
ENRIQUE CANDELARIO LOPEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Enrique Candelario Lopez appeals from the district court’s judgment and

challenges the 34-month concurrent sentences and two special conditions of

supervised release imposed following his guilty-plea convictions for being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291. We affirm but

remand for the district court to conform the written judgment to the oral

pronouncement of the sentence.

      Lopez first contends that the district court procedurally erred by failing to

explain adequately its rejection of his mitigating arguments—namely, that he was

not aware that the firearm he possessed had been stolen, that he disposed of the

firearm, and that he did not possess any other firearms. Because Lopez raises this

contention for the first time on appeal, we review for plain error. See United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The record reflects

that the district court considered Lopez’s arguments, but concluded that they did

not warrant a below-Guidelines sentence. The court did not plainly err by failing

to provide a fuller explanation for the sentence. See Rita v. United States, 551 U.S.
338, 358-59 (2007).

      Lopez next contends that his sentence is substantively unreasonable in light

of the same mitigating arguments. The district court did not abuse its discretion.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the

totality of the circumstances, including Lopez’s extensive criminal history. See

Gall, 552 U.S. at 51.

      Finally, Lopez challenges two special conditions of supervised release. At


                                          2                                    17-10164
the sentencing hearing, the district court imposed a condition that Lopez

“participate in a mental health program as directed by [his] probation officer.” The

written judgment contains the additional requirement that Lopez’s participation in

the program “may include taking prescribed medication.” As the government

concedes, the written judgment’s recitation of Condition Three conflicts with the

oral pronouncement. We thus remand to the district court to conform the judgment

to the oral pronouncement. See United States v. Hernandez, 795 F.3d 1159, 1169

(9th Cir. 2015).

      Because Lopez did not object during the sentencing hearing, we review for

plain error his challenge to Condition Five, which prohibits Lopez from

communicating or otherwise interacting with his ex-girlfriend without first

obtaining his probation officer’s permission. See United States v. Johnson, 626
F.3d 1085, 1088-89 (9th Cir. 2010). The presentence report, which the district

court adopted without objection, explained that the condition was justified by

Lopez’s extensive history of domestic violence and recent police contact involving

his ex-girlfriend.

      AFFIRMED; REMANDED to correct the judgment.




                                         3                                    17-10164